Citation Nr: 0637569	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hidradenitis 
suppurativa.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

Procedural history

The April 2002 rating decision, among other things, denied 
the veteran's claim of entitlement to service connection for 
hidradenitis suppurativa.  The veteran disagreed and timely 
perfected his appeal.  

In August 2004, the Board remanded the claim to the RO to 
schedule a Travel Board hearing that had been requested by 
the veteran.  In February 2005, the veteran and his 
representative presented evidence and testimony at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the veteran's claims file.  

In May 2005, the Board remanded the claim pursuant to Charles 
v. Principi, 16 Vet. App. 370 (2002), for further evidentiary 
development.  That was accomplished, and in October 2005 the 
VA Appeals Management Center (AMC) issued a Supplemental 
Statement of the Case which continued to deny the veteran's 
claim.

Several pages of new evidence were attached to the October 
2006 Post-Remand brief submitted by the veteran and his 
representative in support of the veteran's claim.  The 
submission of the additional evidence did not include a 
waiver of the RO's consideration of the evidence.  As is more 
thoroughly discussed below, the Board finds that the 
additional evidence is not pertinent to the issue, and 
another remand of the claim is not necessary.  See 38 C.F.R. 
§ 20.1304(c) (2006).  



Issues not on appeal

In the April 2002 rating decision, the RO also denied the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus.  Those issues were also remanded by the 
Board in May 2005.  

While this case was in remand status, the AMC granted service 
connection for both hearing loss and tinnitus and assigned 
disability ratings of 10 percent disability for both 
bilateral hearing loss and tinnitus, effective December 27, 
2001.  The veteran and his representative have not expressed 
disagreement with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  Thus, the issues of service connection for 
hearing loss and tinnitus have been fully resolved and will 
not be discussed any further herein.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of hidradenitis 
suppurativa.

2.  A preponderance of the competent medical evidence of 
record indicates that the veteran's hidradenitis suppurativa 
is unrelated to pilonidal cysts which were present during his 
military service.


CONCLUSION OF LAW

Service connection for hidradenitis suppurativa is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 303(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for hidradenitis suppurativa.

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was provided notice 
of VA's obligations in letters dated July 2003 and May 2005, 
the latter following the Board's remand.

In the May 2005 letter, the veteran was informed that to 
establish entitlement to service connection, the evidence 
must show that: 

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or there was an event in service 
that caused an injury or disease.

2.  You have a current physical or mental 
disability shown by medical evidence.

3.  There is a relationship between your disability 
and an injury, disease, or event in military 
service.

The May 2005 letter also informed the veteran of the typical 
kinds of evidence that could be used to support the claim, 
such as medical records, a statement from his doctor, his 
statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  In both letters, the veteran was informed that VA 
would obtain records such as records held by Federal 
agencies, including service records and VA medical records, 
employment records, and private medical records so long as he 
provided sufficient information to allow VA to obtain them.

The May 2005 letter also told the veteran:

If there is any other evidence or information that 
you think will support your claim, please let us 
know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us.

In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Veteran status is not at issue and the evidence supports a 
finding that a current disability exists.  Moreover, elements 
(4) and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not, and cannot be assigned in the absence of service 
connection.  The veteran's claim of entitlement to service 
connection was denied based on element (3), a connection 
between the veteran's service and the disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element. 

The veteran's hearing testimony makes it clear that he is 
aware of his obligations to support his claim with evidence.  
As discussed below, he has submitted numerous documents and 
medical records on his own behalf.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records and private medical 
records.  The veteran has been accorded several VA 
examination.  Accordingly, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ in February 2005, and 
presented evidence in support of his claim.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant Law and Regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2006); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

Initial matters

(i.)  The veteran's contention  

The veteran contends, in substance, that his currently 
diagnosed hidradenitis suppurativa is related to the 
pilonidal cyst he had in service (and which was service 
connected) and that he therefore is entitled to the benefits 
of service connection for hidradentis suppurativa.

The veteran's contentions, other than hidradenitis 
suppurativa is related to pilonidal cysts,  are rather 
unclear.  It appears that he is contending that hidradenitis 
suppurativa existed during service and was misdiagnosed as a 
pilonidal cyst.  
He does not appear to be contending that the currently 
diagnosed hidradenitis suppurativa is secondary to the 
service-connected pilonidal cyst. 

(ii.)  Additionally received evidence

The Board again notes, as it did in the Introduction, that 
additional evidence has been associated with the record since 
the RO issued its Supplemental Statement of the Case in 
October 2005.  The veteran has not waived RO consideration of 
the additional evidence.  

The additional evidence consists of reiteration by the 
veteran of his contention that that hidradenitis suppurativa 
is related to pilonidal cysts identified during service; and 
material, evidently from the Internet, which generally 
describes hidradentis suppurativa, as well as pilonidal 
cysts.  The veteran has called the Board's attention to the 
following passage:

Hidradentis Suppurativa . . . is  . . . related  to 
other follicular diseases, such as acne or pilonidal 
cysts, although they are not identical."

The Board has reviewed the additional evidence and has 
determined that it is not "pertinent", as that term is used 
in 38 C.F.R. § 20.1304 (2006), and that waiver of agency of 
original jurisdiction consideration is therefore not 
required.  
The submitted material is, in fact, duplicative of the 
arguments advanced by the veteran over the years, which has 
already been considered and rejected by both the RO and the 
AMC.  The documentary material itself adds nothing to what 
had been previously advanced by the veteran.  In fact, it 
works against the claim, since on its face it indicates that 
hidradenitis suppurativa is not the same thing as a pilonidal 
cyst.

Discussion

As indicated above, to establish service connection, the 
evidence must show a current disability, in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the in-service disease or 
disability and the current disability.  The Board will 
address each Hickson element in turn.

With regard to element (1), the veteran has a current 
diagnosis of and has been treated on several occasions for 
hidradenitis suppurativa.  Thus, element (1) is satisfied.

With regard to element (2), the veteran's service medical 
records show that he was treated on several occasions for 
pilonidal cysts.  As noted above service connection has been 
granted for pilonidal cysts.  There is no in-service 
diagnosis of hidradenitis suppurativa.  

The crux of this claim is whether, as the veteran argues, the 
two conditions are essentially the same [and the corollary, 
that hidradenitis suppurativa was misdiagnosed as pilonidal 
cysts during service].  The only competent medical evidence 
of record regarding this point is the opinion of Dr. T.S.  In 
a May 2005 note, Dr. T.S. indicated that he had reviewed the 
veteran's claims file and determined that the veteran had 
been treated during service for pilonidal cysts, but did not 
see any indication in the claims file that the veteran was 
treated during service for hidradenitis suppurativa.  Dr. 
T.S. specifically stated that the pilonidal cyst disorder 
"is a separate and distinct condition from hidradenitis 
suppurativa."  
Thus, the only competent medical evidence of record does not 
support a finding that the two conditions are essentially the 
same.  

To the extent that the veteran himself contends that 
hidradenitis suppurativa and pilonidal cysts are one and the 
same, it is well established that lay persons without medical 
training, such as the veteran, are not competent to opine on 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinion 
is entitled to no weight of probative value.

As was discussed above, the veteran has submitted no 
competent medical evidence that hidradenitis suppurativa and 
pilonidal cysts are the same thing.  [The Board observes in 
passing that the material from the Internet, quoted above, 
although hardly competent medical evidence, clearly indicates 
that the two entitles are "not identical".]  The veteran 
has been accorded ample opportunity to submit competent 
medical evidence which supports his claim.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

Accordingly, element (2) has not been met, and the claim 
fails on that basis.

For the sake of completeness, the Board will briefly address 
the third element, medical nexus.  In the absence of in-
service disease or injury, it is clear that a nexus to 
service cannot exist.  Indeed, no medical nexus evidence is 
of record, and the May 2005 opinion of T.S., M.D. is clearly 
against the claim on this point.  The claim fails on that 
basis also. 

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to serviced connection for 
hidradenitis suppurativa.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for hidradenitis 
suppurativa is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


